Cabell, J.
concurred with the president in entering the following decree:
The court is of opinion that there is error in the decree of the circuit superior court of law and chancery in the original cause, in rescinding and annulling the decrees of May 1815 and October 1815, and in dismis*433sing the plaintiff’s bill; the court being of opinion that the said decree of May 1815, directing a sale of the premises in the proceedings mentioned, and that of October 1815, confirming the sale, ought to stand and be affirmed. But forasmuch as the said sale was made subject to the claims of dower of mrs. Henderson, who had no title thereto, and of mrs. Hamilton, who appears never to have asserted a title, and as thereby the houses and lots may have been sold for less than they would have brought if sold free of incumbrances, it is reasonable that the estate of William Trigg deceased should have relief. Therefore it is adjudged and decreed, that the said decree in the original cause be reversed with costs, and that the cause be remanded to the said circuit superior court to be further proceeded in, with directions to institute such proceeding as may be deemed expedient for ascertaining the true value of the premises at the date of the sale of the 20th July 1815, if the same had been sold free of all incumbrances, on a credit of twelve months; and to decree one half the excess, if any, over and above the price for which they were then sold, to be paid into court to the credit of the personal representative of the said William Trigg deceased ; the sum so decreed to be chargeable upon the premises, if not paid by a short day: and in case the same be paid by the appellant Preston, he to have a decree over against the proper representatives of Pierce, and they in their turn, if they ask it, over against their vendor.
And in the cross cause, the court is of opinion that there is error in this, that forasmuch as the houses and lots in the hands of the appellant Preston are not chargeable with any demand of the appellees, or of the estate of William Trigg deceased, against Henderson, the said bill, as to the appellants, should have been dismissed with costs.
Therefore, both decrees reversed with costs.